Citation Nr: 0808781	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-32 233	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.	Entitlement to service connection for a left leg/knee 
disability.  

2.	Entitlement to service connection for a back disability. 

3.	Entitlement to service connection for a bilateral shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1946 to 
August 1948 and from July 1950 to August 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision.  This case was remanded 
by the Board in September 2007 for additional development.  

Based on a motion presented in August 2007, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that a left 
leg/knee disability did not manifest in service or within one 
year after service and was not otherwise related to a disease 
or injury in service.  

3.	The competent medical evidence of record shows that a back 
disability did not manifest in service or within one year 
after service and was not otherwise related to a disease or 
injury in service.  

4.	The competent medical evidence of record shows that a 
bilateral shoulder disability did not manifest in service or 
within one year after service and was not otherwise related 
to a disease or injury in service.  




CONCLUSIONS OF LAW

1.	A left leg/knee disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.	A back disability was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3.	A bilateral shoulder disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in December 2003 and April 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  A letter was 
also sent in February 2005.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a letter was sent to the veteran in March 2006.  
Any error regarding this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the veteran's service records for his 
second period of service are presumed destroyed in the 1973 
fire at the National Personnel Records Center and are 
unavailable for review.  The Board is aware that in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the available 
service medical records, DD Form 214s and VA medical records.  
The appellant was afforded a VA medical examination in 
September 2007 pursuant to the September 2007 Board Remand.  
The Board finds that the RO complied with its Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran asserts that his left leg/knee, back and 
bilateral shoulder disabilities include arthritis and are 
related to service, including exposure to cold weather.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records for the first 
period of service were reviewed.  The September 1946 physical 
examination showed that the veteran's spine and extremities 
were normal.  The August 1948 records indicate that the 
veteran had no defects and was physically qualified for 
discharge.  The physical examination showed that the 
veteran's spine and extremities were normal.  The Board notes 
that there was no evidence of cold weather exposure during 
this period of service in the service medical records.  

The service medical records for the second period of service 
were unavailable for review.  In a VA Compensation and 
Pension Examination in September 2007, the veteran indicated 
that he did not have an injury or disease in service.  He 
stated that his disabilities began after discharge from 
service and not within one year after service.  The veteran 
also did not describe any cold weather exposure in service.  

The VA examiner diagnosed the veteran with chronic disorders 
including degenerative joint disease of the shoulders, knees, 
and left hip.  He also diagnosed the veteran with a chronic 
low back condition with evidence of degenerative disc disease 
of the lumbar spine.  The Board concludes that the veteran 
does have current diagnoses for his left leg/knee, back and 
bilateral shoulder disabilities that satisfy the first 
criterion for service connection.  

The evidence of record, however, does not show that the 
veteran's disabilities incurred in service or are related to 
service.  Based on a complete review of the claims file, the 
veteran's medical history and the statements of the veteran, 
the VA examiner opined that it was less likely than not that 
the veteran's leg/knee, back and shoulder disabilities were 
due to, the result of, or attributable to service.  The 
examiner reasoned that there was no incident or incidents in 
service, or within one year after service, which would have 
resulted in the claimed disabilities.  

The Board finds that there is no medical evidence of record 
relating the veteran's disabilities to service.  The evidence 
of record does not show an in-service injury or disease.  The 
evidence also does not show that the veteran was exposed to 
cold weather in service.  Based on the veteran's statements 
and the objective medical evidence of record, the 
disabilities did not manifest in service or within one year 
after service.  The lapse in time between the veteran's 
service and the manifestation of his disabilities weighs 
against the veteran's claims.  Furthermore, no doctor has 
ever opined that his disabilities are related to any incident 
in service.  Without competent medical evidence linking the 
veteran's disability to service, service connection is not 
warranted.

The Board has considered the veteran's assertions that he 
operated a recoilless rifle in service and lifted heavy 
objects in service which caused his current disabilities; 
however, the record reflects that he lacks the medical 
expertise necessary to render a medical diagnosis or 
competent opinion regarding the etiology of his disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that the 
objective medical evidence of record does not support the 
veteran's assertions that his in-service experiences caused 
his disabilities.  

In sum, the evidence of record does not show an injury in 
service or a nexus between the veteran's disabilities and an 
in-service injury or disease.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claims for 
service connection for left leg/knee, back and bilateral 
shoulder disabilities must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for a left leg/knee disability, including 
arthritis and cold weather exposure is denied.  

Entitlement to service connection for a back disability, 
including arthritis and cold weather exposure is denied.  

Service connection for a bilateral shoulder disability, 
including arthritis and cold weather exposure is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


